Broyles, C. J.
1. The first ground (numbered 4) of the amendment to the motion for a new trial, complaining of the admission of certain testimony, over the defendant’s objection that it was hearsay, presents no good assignment of error, since some of the testimony objected to was not hearsay, and the objection was to the testimony in its entirety.
2. The second ground (numbered 5) of the amendment to the motion for a new trial, complaining that a witness was not permitted to answer a certain question, is fatally defective, since the ground does not show that the trial court was informed at the time what answer wTas expected from the witness.
3. Under the particular facts of the case the refusal to declare a mistrial was not error.
4. There is no merit in the grounds based upon the failure of the court to charge upon the subject of the impeachment of witnesses, it appearing from these grounds that no request for such instructions had been made.
5. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

W. G-. Warnellj P. ilfv Anderson, for plaintiff in error.
J. Saxton Daniel, solicitor-general, contra.